 Fill in this information to identify your case:
 Debtor 1               Larry N Moore
                              First Name            Middle Name            Last Name
 Debtor 2            Carol J Moore
 (Spouse, if filing) First Name      Middle Name          Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF OHIO                                             Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
                                                                                                                       have been changed.
                                                                                                                      Wood County Treasurer now provided for
 Case number:                 18-32379                                                                                in Section 3.3 and 8.1 has been modified.
 (If known)




Official Form 113
Chapter 13 Plan                                                                                                                                         12/17

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                  Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                  Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                  Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$1170 per Month for 54 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.

APPENDIX D                                                                     Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy



              18-32379-jpg                    Doc 61             FILED 02/11/19        ENTERED 02/11/19 17:44:37                   Page 1 of 8
 Debtor                Larry N Moore                                                                      Case number     18-32379
                       Carol J Moore

                          Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $63,180.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               355 E FRONT ST
                               Pemberville, OH
                               43450 Wood
                               County
                               Parcel:
                               D16-512-1002020
                               38000
 The Union                     Auditor Value                                               Prepetition:
 Bank Company                  Listed                                       $1,115.00                $0.00        0.00%               $0.00                  $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

                               355 E FRONT ST
                               Pemberville, OH
                               43450 Wood
                               County
                               Parcel:
                               D16-512-1002020
                               38000
 Union Bank                    Auditor Value                                               Prepetition:
 Company                       Listed                                         $503.23                $0.00        0.00%               $0.00                  $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.
Official Form 113                                                                       Chapter 13 Plan                                         Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



              18-32379-jpg                    Doc 61             FILED 02/11/19             ENTERED 02/11/19 17:44:37                Page 2 of 8
 Debtor                Larry N Moore                                                                 Case number      18-32379
                       Carol J Moore


3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                     The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                        Amount of claim          Interest rate      Monthly plan    Estimated total
                                                                                                                   payment         payments by trustee
                                     355 E FRONT ST
                                     Pemberville, OH
                                     43450 Wood County
                                     Parcel:
                                     D16-512-10020203800
 Wood County                         0
 Treasurer                           Auditor Value Listed              $3,875.13                       4.75%             $163.75                      $4,093.68
                                                                                                                   Disbursed by:
                                                                                                                      Trustee
                                                                                                                      Debtor(s)
                                     409 PERRY ST
                                     Pemberville, OH
                                     43450 Wood County
                                     Parcels:
                                     D16-512-10010200200
                                     0 and
                                     D16-512-10010200300
                                     0
 Wood County                         Auditor's valuaiton
 Treasurer                           on parcels.                       $3,599.94                       4.75%             $152.12                      $3,802.96
                                                                                                                   Disbursed by:
                                                                                                                      Trustee
                                                                                                                      Debtor(s)
                                     201 FRONT ST
                                     Pemberville, OH
                                     43450 Wood County
                                     Parcel ID:
                                     D16-512-10020300600
                                     0
 Wood County                         aka 211 Front Street
 Treasurer                           Auditors Value                    $4,907.68                       4.75%             $207.38                      $5,184.47
                                                                                                                   Disbursed by:
                                                                                                                      Trustee
                                                                                                                      Debtor(s)




Official Form 113                                                                  Chapter 13 Plan                                             Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy



              18-32379-jpg                    Doc 61             FILED 02/11/19        ENTERED 02/11/19 17:44:37                   Page 3 of 8
 Debtor                Larry N Moore                                                                 Case number      18-32379
                       Carol J Moore

 Name of Creditor                    Collateral                        Amount of claim          Interest rate      Monthly plan     Estimated total
                                                                                                                   payment          payments by trustee
                                     213 E FRONT ST
                                     Pemberville, OH
                                     43450 Wood County
                                     Pacel Id.
                                     D16-512-10020300700
 Wood County                         0.
 Treasurer                           Auditor's Value                   $2,126.52                       4.75%               $89.86                      $2,246.46
                                                                                                                   Disbursed by:
                                                                                                                      Trustee
                                                                                                                      Debtor(s)
                                     208 E FRONT ST
                                     Pemberville, OH
                                     43450 Wood County
                                     Parcel Id.
                                     D16-512-10022001000
 Wood County                         0
 Treasurer                           Auditor's Value.                  $2,812.06                       4.75%             $118.83                       $2,970.66
                                                                                                                   Disbursed by:
                                                                                                                      Trustee
                                                                                                                      Debtor(s)
                                     204 E FRONT ST
                                     Pemberville, OH
                                     43450 Wood County
                                     Parcel Id.
                                     D16-512-10022001100
 Wood County                         0.
 Treasurer                           Auditor's Value                   $1,984.56                       4.75%               $54.87                      $1,371.67
                                                                                                                   Disbursed by:
                                                                                                                      Trustee
                                                                                                                      Debtor(s)
                                     360 E FRONT ST
                                     Pemberville, OH
                                     43450 Wood County
                                     Parcel ID.
                                     D16-512-10022100500
 Wood County                         0
 Treasurer                           Auditor's Value                   $1,450.78                       4.75%               $61.30                      $1,532.59
                                                                                                                   Disbursed by:
                                                                                                                      Trustee
                                                                                                                      Debtor(s)
                                     356 E FRONT ST
                                     Pemberville, OH
                                     43450 Wood County
                                     Parcel ID.
                                     D16-512-10022100600
 Wood County                         0
 Treasurer                           Auditor's Value                   $1,707.16                       4.75%               $72.14                      $1,803.44
                                                                                                                   Disbursed by:
                                                                                                                      Trustee
                                                                                                                      Debtor(s)
                                     133 BIERLEY AVE
                                     Pemberville, OH
                                     43450 Wood County
                                     Parcel ID.
                                     D16-512-11010300800
                                     0 and
 Wood County                         D16-512-11010300900
 Treasurer                           Auditor's Value                   $2,264.62                       4.75%              $95.69                       $2,392.34

Official Form 113                                                                  Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



              18-32379-jpg                    Doc 61             FILED 02/11/19        ENTERED 02/11/19 17:44:37                    Page 4 of 8
 Debtor                Larry N Moore                                                              Case number      18-32379
                       Carol J Moore

 Name of Creditor                    Collateral                        Amount of claim       Interest rate      Monthly plan    Estimated total
                                                                                                                payment         payments by trustee
                                                                                                                Disbursed by:
                                                                                                                   Trustee
                                                                                                                   Debtor(s)

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $6,318.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $1,500.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $ 25,513.95 .
                 100.00 % of the total amount of these claims, an estimated payment of $ 25,513.95 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $325,005.20.
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

Official Form 113                                                               Chapter 13 Plan                                               Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy



              18-32379-jpg                    Doc 61             FILED 02/11/19      ENTERED 02/11/19 17:44:37                   Page 5 of 8
 Debtor                Larry N Moore                                                            Case number    18-32379
                       Carol J Moore


                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 Bierley Parcels

 Union Bank Company ("Union Bank") holds a mortgage ("Mortgage") against Debtors' real property at 133 Bierley (Parcel
 Numbers D16-512-110103008000 and D16-512-110103009000). ("Bierley Parcels). This Mortgage has been reduced to
 judgment under which there is currently due and owing the sum $115,101.47 pursuant to proof of claim number 5 ("Claim")
 filed by the Union Bank. Under this Plan, this Claim shall be allowed in full.

 The value of the Bierley Parcels is $58,000.00. Pursuant to 11 U.S.C. § 506 and Bankruptcy Rule 3012, confirmation of this
 Plan shall result in a finding that the value of said parcels is $58,000.00, and that Union Bank shall be deemed to hold a
 secured claim in that amount against the Bierley Parcels The remaining amount of the Claim of Union Bank, in the amount of
 $57,101.47, shall be treated in this Plan according to the treatment provided to its Judgment Lien as set forth below.

 Pursuant to 11 U.S.C § 506 and 11 U.S.C. 1322(b), the Mortgage of Union Bank shall be modified so that the Debtors shall pay
 the present value of its secured claim and Mortgage against the Bierley Property, in equal monthly installments,
 commencing on the 5th day of the month following confirmation of this Plan, and continuing on the 5th day of each month
 thereafter, based upon a 15-year amortization at a 5.25% simple rate of interest per annum. Such monthly payments shall be
 made directly by the Debtors to Union Bank and shall total $466.25 per month.

 Judgment Lien

 On April 17, 2018, the Union Bank filed, with the Clerk of Court in Wood County, Ohio, in Case No. 2018JL0281, a certificate
 of judgment from court case number 2017CV0351 filed in Wood County. Pursuant to Ohio law, this gave rise to judgment
 liens ("Judgment Lien") on all of the Debtors' real property located in Wood County, Ohio. There is currently due and owing
 the sum of $115,101.47 on the Judgment Lien.

 Under this Plan, the Judgment Lien of Union Bank shall be marshalled against the Bierley Parcels so that the Judgment Lien
 shall be treated as a fully secured claim in the amount of $57,101.47. Pursuant to 11 U.S.C § 506 and 11 U.S.C. 1322(b), the
 Debtors shall pay the present value of this secured claim in equal monthly installments, commencing on the 5th day of the

Official Form 113                                                             Chapter 13 Plan                                        Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy



              18-32379-jpg                    Doc 61             FILED 02/11/19   ENTERED 02/11/19 17:44:37               Page 6 of 8
 Debtor                Larry N Moore                                                                   Case number   18-32379
                       Carol J Moore

 month following confirmation of this Plan, and continuing on the 5th day of each month thereafter, for a period of 60
 months, based upon a 6.25% simple rate of interest per annum. Such monthly payments shall be made directly by the
 Debtors to Union Bank and shall total $1,110.58 per month.

 Other Treatment

 Until it Claim in the amount of $115,101.47 is fully paid in accordance with the above treatment, Union Bank shall retain its
 interest in the Debtors' real properties in accordance with its applicable nonbankruptcy law rights under both its Mortgage
 and Judgment Lien. Once its Claim is fully paid in accordance with the above treatment, the interest of the Debtors in their
 real properties shall vest in the Debtors free and clear of all interests claimed by the Union Bank under its Mortgage and
 Judgment Lien. Thereafter, Union Bank shall cause the release of its Mortgage and Judgment Lien and, and if it fails to do
 so, the Debtors are authorized to seek an order from the Court ordering that the Mortgage and Judgment Lien be released.

 Debtors are going to seek to sell the Bierley Parcel and/or other parcels of property subject to the interest of Union Bank.
 Proceeds received therefrom will first be applied to Union Bank's Mortgage, and thereafter will be applied to the Judgment
 Lien held by Union Bank. Upon receipt of such funds, the Claim held by Union Bank will then be reamortized to account for
 the reduction in the amount of the Claim of Union Bank.


 Part 9:      Signature(s):

9.1       Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Larry N Moore                                                    X /s/ Carol J Moore
       Larry N Moore                                                         Carol J Moore
       Signature of Debtor 1                                                             Signature of Debtor 2
       Executed on            February 11, 2019                                          Executed on      February 11, 2019

 X     /s/ Eric R. Neuman                                                         Date     February 11, 2019
       Eric R. Neuman 0069794
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                             Chapter 13 Plan                                              Page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy



              18-32379-jpg                    Doc 61             FILED 02/11/19     ENTERED 02/11/19 17:44:37                   Page 7 of 8
 Debtor                Larry N Moore                                                            Case number   18-32379
                       Carol J Moore

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                              $25,398.27

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $7,818.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $25,513.95

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                   +                                      $0.00


 Total of lines a through j                                                                                                                  $58,730.22




Official Form 113                                                             Chapter 13 Plan                                           Page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy



              18-32379-jpg                    Doc 61             FILED 02/11/19   ENTERED 02/11/19 17:44:37                 Page 8 of 8
